DICE, Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.
The notice of appeal recites that the defendant gave notice of appeal to the Court of Civil Appeals at Austin, Texas.
Such notice is not in compliance with Art. 827, V.A.C.C.P. and is similar to the notice of appeal given in Bain v. State, No. 31,627, this day decided, (page 513 this volume), 335 S. W. 2d 607, which was held insufficient to confer jurisdiction upon this court.
For such reason the state’s motion to dismiss the appeal is granted and the appeal is dismissed.
Opinion approved by the Court.